Citation Nr: 0504108	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-08 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hemorrhoids, status post hemorrhoidectomy.

2.  Entitlement to an effective date earlier than January 31, 
2002 for the grant of a 10 percent rating for scar, residuals 
of removal of abscess.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In particular, a February 2002 rating decision 
denied the veteran's claim for an increased (compensable) 
rating for hemorrhoids, status post hemorrhoidectomy.  In 
addition, a September 2002 rating decision granted an 
increased rating for the veteran's service-connected scar, 
residuals of removal of abscess, from zero to 10 percent, 
effective January 31, 2002.  The veteran appealed the RO's 
denial of an increased rating for hemorrhoids, status post 
hemorrhoidectomy, as well as the effective date assigned by 
the RO for the increased rating to 10 percent for his scar, 
residuals of removal of abscess.

In March 2004, the Board remanded the case with instructions 
that the RO take appropriate action to comply with the notice 
and duty-to-assist provisions of 38 U.S.C.A. § 5103(a) and 
(b).  Those instructions have been accomplished, and the case 
is once again before the Board for review. 

The Board observes that the veteran also filed a timely 
appeal to that part of the RO's February 2002 rating decision 
which denied an increased (compensable) rating for scar, 
residuals of removal of abscess.  As noted above, in 
September 2002 the RO issued a rating decision which granted 
an increased rating for this disability from zero to 10 
percent disabling.  The RO noted in this rating decision that 
"This is considered a partial grant of the issue on appeal.  
If this satisfies your appeal on this issue, please contact 
our office within 60 days of notification."  In response, the 
veteran submitted a statement in November 2002 in which he 
indicated that, regarding his appeal as to his scar, 
residuals of removal of abscess, "I agree with the finding of 
10% service connected compensation."  Therefore, as that 
issue has validly been withdrawn pursuant to 38 C.F.R. § 
20.204(a), the issue of an increased rating for scar, 
residuals of removal of abscess, is not before the Board at 
this time.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran has no more than mild or moderate 
hemorrhoids.

3.  On April 17, 2001, the RO received the veteran's VA Form 
21-4138 (Statement in Support of Claim) in which he requested 
service connection for a growth on the neck.  

4.  In an October 2001 rating decision, the RO granted the 
veteran's claim for service connection for scar, residuals of 
removal of abscess, and assigned a noncompensable (zero 
percent) rating, effective April 17, 2001. 

5.  On January 31, 2002, the RO received the veteran's VA 
Form 21-4138 (Statement in Support of Claim) in which he 
requested that the RO reconsider assigning a compensable 
evaluation for his service-connected scar, residuals of 
removal of abscess.

6.  The evidence of record does not reflect the receipt of an 
unadjudicated informal claim for an increased rating for 
scar, residuals of removal of abscess, prior to April 17, 
2001.

7.  It was not factually ascertainable that the veteran's 
scar on his neck met the criteria for a 10 percent disability 
rating until August 25, 2001.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids, 
status post hemorrhoidectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2004).
2.  The criteria for the assignment of an effective date 
earlier than January 31, 2002, for the grant of a 10 percent 
disability rating for scar, residuals of removal of abscess, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West. 2002); 38 C.F.R. §§ 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a compensable rating for his 
hemorrhoids, as well as an effective date earlier than 
January 31, 2002 for the grant of a 10 percent rating for 
scar, residuals of removal of abscess.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, however, the veteran's claims were initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the claimant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Since the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice letter 
provided to the veteran in March 2004 was not given prior to 
the first AOJ adjudication of his claims, this letter was 
provided by the AOJ prior to the most recent transfer and 
certification of the veteran's case to the Board, the content 
of which fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The March 2004 notice letter essentially advised 
the veteran to identify and submit evidence in support of his 
claims.  Although the VCAA notice letter does not 
specifically contain the fourth element, the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims throughout development of 
the case at the RO.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and his representative.  
Moreover, the veteran underwent several VA examinations to 
assess the nature and severity of his service-connected 
hemorrhoids, the most recent of which was conducted in May 
2002.  Therefore, the record is complete and the case is 
ready for appellate review.

II.  Increased Rating for Hemorrhoids

The record shows that the veteran was treated for internal 
hemorrhoids in October 1969 while on active duty.  In January 
2001, a rectal examination revealed a fistula as well as 
internal and external hemorrhoids.  As a result, the veteran 
underwent a fistulectomy and an internal and external 
hemorrhoidectomy.

An October 2001 rating decision granted service connection 
and assigned a noncompensable (zero percent) rating.  In 
January 2002, the veteran filed a claim seeking a compensable 
rating for his hemorrhoids.  In a February 2002 rating 
decision, the RO denied the veteran claim and continued to 
noncompensable rating.  The veteran appealed that decision.  
Therefore, the issue on appeal is entitlement to a 
compensable rating for hemorrhoids.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2004).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7. Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990).

The veteran's hemorrhoids have been evaluated under DC 7336.  
This diagnostic code provides a noncompensable rating for 
mild or moderate hemorrhoids; a 10 percent rating where there 
is evidence of large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue and evidencing frequent 
recurrences; and a 20 percent rating where there is 
persistent bleeding and secondary anemia, or with fissures.  
See 38 C.F.R. § 4.114, DC 7336.

At an August 2001 VA examination, the veteran claimed that he 
still had hemorrhoids despite his recent surgery.  He said 
his hemorrhoids were sore and painful, and would occasionally 
slide out.  He also reported occasional bleeding, a little 
weakness concerning anal sphincter control, and fecal leakage 
two to three times a month.  A physical examination showed no 
external hemorrhoids.  Moreover, no internal hemorrhoids or 
masses were palpated.  Sphincter tone was also normal.  The 
examiner concluded that the rectal examination was normal, 
with no internal or external hemorrhoids shown.  The examiner 
ordered a signoidoscopy to determine if an internal 
hemorrhoids was present.  However, the examiner later 
indicated that the veteran failed to show up for his 
appointment. 

Private treatment records show that the veteran was seen for 
hemorrhoids in January and February 2002.  In January 2002, 
the veteran reported severe rectal pain during and immediate 
after bowel movements.  However, he denied rectal bleeding, 
itching, nausea, vomiting, diarrhea, and constipation.  A 
rectal examination revealed a well-healed surgical scar from 
the pervious fistula surgery.  A digital examination revealed 
severe internal sphincter spasm.  An anoscopy could not be 
performed due to severe pain.  The clinician concluded that 
the veteran had both internal and external hemorrhoids.  The 
assessment was anal stenosis and internal hemorrhoids.  

The veteran continued to complain of rectal pain with 
bleeding when seen in February 2002.  Minimal improvement was 
noted with conservative therapy.  A physical examination 
revealed hemorrhoids in the perianal region.  A digital 
examination revealed severe internal sphincter spasm.  No 
specific bleeding site was noted.  The anal region was again 
too tender to perform an anoscopy.  The diagnostic assessment 
included anal stenosis, severe internal sphincter spasm, and 
rectal bleeding.  

The veteran was evaluated by the same VA examiner in May 
2002.  The examiner indicated that he had reviewed the 
veteran's claims file.  At that time, the veteran reported 
continued rectal pain in the area where his hemorrhoids were 
removed in January 2001.  He also reported occasional blood 
in his stool.  He denied nausea, vomiting, abdominal pain, 
and weight loss.  A physical examination revealed no evidence 
of an external hemorrhoid and no fissures or fistula.  Anal 
sphincter tone was normal.  Moreover, no internal hemorrhoids 
were palpated.  The examiner concluded that the examination 
revealed no recurrence of hemorrhoids, fissures, or fistulas.  
The examiner also found no scars in the perianal area.  

In a letter received in November 2002, Dr. Harrison stated 
that it is as likely as not that scar tissue is associated 
with the hemorrhoidectomy, that it is highly likely that the 
proctitis and sphincter spasm is not associated with the 
hemorrhoidectomy, and that the sphincter spasm could be 
associated with occasional fissures. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's service-connected 
hemorrhoids.  There is simply no evidence of large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue and evidencing frequent recurrences, as required for a 
10 percent evaluation.  In this regard, a VA examiner in 
August 2001 and May 2002 found no evidence of any internal or 
external hemorrhoids.  Indeed, the only medical evidence that 
the veteran has had hemorrhoids since his surgery in January 
2001 are private medical records dated in January and 
February 2002.  Nevertheless, the clinician never indicated 
that the veteran hemorrhoids were large or thrombotic, 
irreducible, with excessive redundant tissue and evidencing 
frequent recurrences.  Thus, a 10 percent rating is not 
warranted under DC 7226.

The Board has also considered the veteran's argument that his 
hemorrhoids meet the criteria for a 20 percent evaluation 
under DC 7336.  However, the preponderance of the evidence is 
against a finding that the veteran's hemorrhoids are 
manifested by persistent bleeding and secondary anemia, nor 
does the veteran have any fissures.  In this regard, the 
veteran reported only occasional rectal bleeding when 
examined in August 2001, then specifically denied rectal 
bleeding when examined in January 2002, and reported 
occasional blood in his stool when examined in May 2002.  
Thus, persistent rectal bleeding has not been shown.  Even 
assuming for discussion purposes that the veteran does in 
fact suffer from persistent bleeding, the evidence must show 
that anemia has resulted from such bleeding.  In this case, 
however, no evidence of anemia, fissures, or masses has been 
shown.  

The Board also finds that a separate compensable rating is 
not warranted for a scar related to the hemorrhoidectomy that 
was performed in January 2001.  The Board notes that the 
symptomatology associated with a surgical scar is separate 
and distinct from symptomatology associated with the 
diagnostic code criteria for hemorrhoids.  Thus, the 
disability from the scar may be considered for a separate 
rating.  38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994) (holding that conditions are to be rated 
separately under 38 C.F.R. § 4.25, unless they constituted 
the "same disability" or the "same manifestation" under 38 
C.F.R.  § 4.14).  In this case, however, a VA examination in 
May 2002 specifically determine that no scars of the perianal 
area were found.  As such, a separate compensable rating for 
scars is not warranted.

The Board thus concludes that the preponderance of the 
evidence is against a compensable rating for the veteran's 
service-connected hemorrhoids.  The Board has considered the 
doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b), 
and the appeal is denied.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  In 
this case, the evidence does not show that the veteran's 
hemorrhoids have caused marked interference with employment 
or have required hospitalizations.  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Entitlement to an Effective Date 
Earlier than January 31, 2002 for the 
Grant of a 10 Percent Rating for Scar, 
Residuals of Removal of Abscess

The veteran claims that he is entitled to an effective date 
prior to January 31, 2002 for the assignment of a 10 percent 
disability rating for his service-connected scar located on 
his neck following the surgical removal of an abscess.  For 
the reasons set forth below, the Board disagrees and finds 
that the preponderance of the evidence is against the 
veteran's claim.  

Under the rating schedule, a 10 percent rating is assigned 
for scars which are superficial, tender and painful on 
objective demonstration or for superficial scars which are 
poorly nourished, with repeated ulceration.  38 C.F.R. § 
4.118, DCs 7803, 7804.  Moreover, a rating of 10 percent or 
more may be assigned for scars based upon limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7805.

In addition, DC 7800 provides a noncompensable rating for 
slight disfigurement from a scar of the head, face, or neck; 
10 percent rating for moderate disfigurement; a 20 percent 
rating for severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles; and a 50 percent rating for complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, DC 7800. 

Generally, the effective date of an evaluation and award of 
compensation based on an original claim will be the day 
following separation from active service or date entitlement 
arose if claim is received within one year after separation 
from service; otherwise, the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.                   
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
Court held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ."  Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
VA regulations provides that any communication or action 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim.  38 C.F.R. § 3.155.  Such 
informal claim must identify the benefit sought.  See Kessel 
v. West, 13 Vet. App. 9 (1999).  VA is required to identify 
and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

In addition, under 38 C.F.R. § 3.157(b)(1), an informal claim 
may consist of a VA report of examination or hospitalization, 
and the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

In this case, the veteran had a 2 cm cyst removed from the 
lateral aspect of his neck in February 1995.  Following that 
procedure, there was good approximation of the wound edges 
with no difficulties noted.  The diagnostic assessment was 
epidermal inclusion cyst of the right lateral neck.  The 
veteran returned to have the sutures removed a few weeks 
later, at which time it was noted that the incision was 
heeling well with no sign of infection.  The diagnostic 
assessment was well-healed surgical incision status post 
lymphadenectomy.  The veteran had another cyst surgically 
removed from the right side of his neck in July 1987.  The 
cyst measured 1.5 cm in diameter.  Several days later it was 
noted that the sutures were removed and that the wound was 
healing well. 

On April 17, 2001, the RO received from the veteran a VA Form 
21-526 (Veteran's Application for Compensation or Pension), 
in which he indicated that he was seeking service connection 
for a growth on his neck.  A few days later the RO received 
from the veteran a VA Form 21-4138 (Statement in Support of 
Claim), wherein he indicated that he had a cyst removed on 
two occasions from his neck and that it was still sore and 
caused pain on motion.  

The RO responded by scheduling the veteran for a VA 
compensation examination on August 25, 2001.  At that time, 
the veteran reported  that the right side of his neck was 
sore but did not exhibit limitation of motion.  Objectively, 
a scar measuring 1.0 x 0.5 cm was located on the right side 
of the neck.  There was no tenderness to palpation, no 
adherence of any underlying structures, no ulceration or 
breakdown of the skin, and no elevation or depression of the 
scar.  Indeed, the texture was smooth.  In addition, there 
was no underlying tissue loss, inflammation, edema, or keloid 
formation; however, the scar was slight hypopigmented.  No 
significant disfigurement was noted.  The diagnostic 
assessment was "Scar, no lymphadenopathy noted." 

In an October 2001 rating decision, the RO granted service 
connection and assigned a noncompensable rating for the 
veteran's scar, residuals removal of abscess, effective April 
17, 2001.  The veteran was notified of that decision and of 
his appellate rights in a letter dated October 2001.  

On January 31, 2002, the RO received from the veteran a VA 
Form 21-4138, in which he explained that his neck was sore 
all the time, that it was painful to run a razor blade across 
the scars, and that he had trouble turning his neck to the 
right.  He also explained that the scars were very tender to 
touch and would often awaken him in his sleep.  He concluded 
by writing, "Please reconsider me for a higher rating on 
this sc condition."  

In a February 2002 rating decision, the RO denied the 
veteran's claim and continued the noncompensable rating for 
his scar.  The veteran was notified of that decision and of 
his appellate rights in a letter dated February 2002.  

On February 21, 2001, the RO received a letter from the 
veteran's representative stating that the veteran disagreed 
with the RO's denied of his claim for a compensable rating 
for the scar on his neck.  The RO construed this 
correspondence as a notice of disagreement, and responded by 
issuing a statement of the case in March 2002.  The veteran 
submitted a VA Form 9 (Appeal to Board of Veterans' Appeals), 
dated July 2002.  

In a September 2002 rating decision, the RO granted an 
increased rating to 10 percent for the veteran's scar, 
removal of abscess, effective January 31, 2002.  In a 
statement dated November 2002, the veteran indicated that he 
agreed with the 10 percent rating assigned for this 
disability, but disagreed with the effective date.  The 
veteran explained that the effective date should go back to 
the date of the original claim.  

In reviewing the veteran's earlier-effective-date claim, the 
Board must first review the evidence to determine the date of 
claim.  The veteran argues that the date of claim is the date 
he originally filed a claim for service connection on April 
17, 2001.  The RO, however, determined that the date of claim 
was January 31, 2002,  the date the RO received the veteran's 
VA Form 21-41348 requesting that it reconsider the 
noncompensable rating.

The Board agrees with the veteran that the date of claim is 
the date he originally filed his claim for service connection 
on April 17, 2001.  In an October 2001 rating decision, the 
RO granted the veteran's claim for service connection, but 
assigned a noncompensable rating, effective April 17, 2001.  
The veteran then responded by submitting a VA Form VA Form 
21-4138, where he requested that the RO reconsider assigning 
a higher rating for his scar.  Rather than a claim for 
increase, the Board finds that this correspondence clearly 
constitutes a notice of disagreement with the initial 
noncompensable rating assigned for the veteran's scar.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2004); 
see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should 
liberally interpret a written communication which may 
constitute an NOD under the law.), rev'd sub nom Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 
C.F.R. § 20.201 properly implemented 38 U.S.C. § 7105, and 
assuming that the [claimant] desired appellate review, 
meeting the requirement of § 20.201 was not an onerous task).  
See also Gallegos v. Principi, 16 Vet. App. 551 (2003) (per 
curiam).  

The Board thus finds that the correct date of claim is April 
17, 2002.  The Board must next determine whether the evidence 
indicates that it was factually ascertainable that the 
veteran met the criteria for a 10 percent rating for his scar 
at any time during the one-year period preceding April 17, 
2001.  In this case, the record contains no medical evidence 
concerning the nature and severity of the veteran's scar 
during the one year period prior to April 17, 2001.  The 
Board reviewed treatment records from Westview Hospital dated 
from 2000 to 2001, none of which make any reference to the 
veteran's scar on his neck.  

Indeed, the Board notes that evidence concerning the nature 
and severity of the veteran's scar was not shown until the VA 
examination of August 25, 2001.  It was on this date that the 
veteran's scar was shown to be painful and tender, thus 
warranting a 10 percent rating under applicable diagnostic 
criteria.  As noted, the rule with respect to an award of 
increased compensation is that the effective date of such an 
award shall be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1) (emphasis added).  
Therefore, the correct effective date for the assignment of a 
10 percent evaluation is August 25, 2001, since this is later 
than the date of claim.  

Nevertheless, the RO assigned an effective date of January 
31, 2001.  Since this date is earlier than August 25, 2001, 
the Board will not disturb the RO's finding, as it afforded 
the veteran a greater benefit than he was legally entitled 
to.  The Board thus concludes that an effective date prior to 
January 31, 2002 for the assignment of a 10 percent rating 
for scar, residuals of removal of abscess, must be denied.



ORDER

A compensable rating for hemorrhoids, status post 
hemorrhoidectomy, is denied. 

An effective date earlier than January 31, 2002 for the grant 
of a 10 percent rating for scar, residuals of removal of 
abscess, is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


